On Motion for Rehearing.
The appellant having purchased the property in controversy to satisfy the judgment establishing and foreclosing her superior lien, the conclusion is expressed in the original opinion that appellee would have been entitled, as a purchaser of the property under foreclosure of an inferior lien, to the equitable right of redemption from the purchaser under foreclosure of the superior lien, had he timely asserted such right.
Our attention has been directed to appellee’s plea of not guilty, thus presenting, we .think, all equitable defenses to appellant’s title arising under the judicial foreclosure, and, appellant having sought in an alternative plea the right of foreclosure of her lien as to appellee, and the amount of the debt having been established, from which there is no complaint, the judgment of the lower court should have been reformed so as to give effect to 'appellant’s superior lien and foreclose the lien as against appellee; therefore, based upon that holding, the judgment of this court reversing the judgment of the lower court and rendering judgment in favor of appellant against appellee for the title and possession of the property in controversy is set aside and the judgment of the lower court is reformed, foreclosing the lien as to appellee, and in all other respects, the judgment of the lower court is affirmed. Accordingly, appellee’s motion for rehearing is overruled.
Motion for rehearing overruled.